381 F.2d 732
UNITED STATES of America, Plaintiff-Appellee,v.Charles BIRSE and John Stokes, Defendants-Appellants.
No. 17390.
United States Court of Appeals Sixth Circuit.
September 7, 1967.

Albert Summer, Detroit, Mich., for appellants.
Kenneth G. McIntyre, Detroit, Mich. (Lawrence Gubow, U. S. Atty., Kenneth G. McIntyre, Asst. U. S. Atty., Detroit, Mich., on the brief), for appellee.
Before O'SULLIVAN, PHILLIPS and CELEBREZZE, Circuit Judges.
PER CURIAM.


1
Appellants were convicted under a two count indictment charging illegal transportation, possession and sale of marijuana in violation of 26 U.S.C. §§ 4742 (a) and 4744(a). They waived a jury and were tried before District Judge Ralph M. Freeman, who found both appellants guilty and imposed prison sentences of five years on one count and two years on the other, to run concurrently.


2
Both appellants testified in their own defense, contending that the sale of the 1624 grams of marijuana was actually made by a government informer to a government narcotics agent and that they were innocent of any intent to violate the narcotics laws. The District Judge made an affirmative finding of fact that the alleged informer was not acting as an employee of the government in connection with the sale of the marijuana in question. The District Judge rejected certain of the testimony of appellants as incredible and held that the evidence was clear and convincing that both appellants were guilty as charged in the indictment.


3
We hold that the evidence is sufficient to support the findings of the District Court.


4
The principal argument on appeal is that appellants were deprived of a fair trial and their constitutional right to be represented effectively by counsel. This contention is not supported by the record which establishes that counsel for appellants conducted a vigorous and capable defense on their behalf throughout the trial.


5
Affirmed.